Name: 87/320/EEC: Commission Decision of 12 June 1987 approving an addendum to the programme relating to the marketing of agricultural products in Italy pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  marketing
 Date Published: 1987-06-23

 Avis juridique important|31987D032087/320/EEC: Commission Decision of 12 June 1987 approving an addendum to the programme relating to the marketing of agricultural products in Italy pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) Official Journal L 163 , 23/06/1987 P. 0050 - 0050*****COMMISSION DECISION of 12 June 1987 approving an addendum to the programme relating to the marketing of agricultural products in Italy pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) (87/320/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 560/87 (2), and in particular Article 5 thereof, Whereas on 19 December 1986 the Italian Government forwarded an addendum to the programme approved by Commission Decision 83/602/EEC (3) relating to the marketing of agricultural products; Whereas the addendum is a satisfactory follow-up to the programme to supplement the specific programmes approved by the Commission relating to the marketing of the various products; whereas it relates in particular to marketing centres, including storage refrigeration, packaging, loading and unloading of products with a view to increasing the commercial role of the agricultural operators and to bringing it into line with market requirements and establishing data-processing networks to improve and rationalize information on goods and transactions relating to such marketing; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the approval of the addendum does not affect the decisions to the taken pursuant to Article 14 of Regulation (EEC) No 355/77 regarding the Community financing of projects in the sector mentioned, in particular with a view to ascertaining whether the projects are covered by the scope of Article 6 of the Regulation; Whereas the addendum in question and the specific programmes approved relating to the various products contain sufficient information, as required in Article 3 of Regulation (EEC) No 355/77, to show that the objectives of Article 1 of the Regulation can be achieved in the sector concerned; whereas the estimated time required for execution of the programme does not exceed the limits laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Sturcture, HAS ADOPTED THIS DECISION: Article 1 The addendum to the programme relating to the marketing of agricultural products forwarded by the Italian Government on 19 December 1986 pursuant to Regulation (EEC) No 355/77 is hereby approved. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 12 June 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6. (3) OJ No L 347, 9. 12. 1983, p. 56.